Russell, C. J.
1. The petitioner as an electrical contractor was so affected by the operation of the ordinance involved in this case, pertaining to the business of electrical contracting, as authorized it to attack the ordinance on the ground of unconstitutionality.
2. The ordinance is discriminatory and violative of art. 1, sec. 1, par. 2, and art. 1, see. 1, par. 3, of the constitution of 1877, and of the due-process and equal-protection clauses of the Federal constitution.
3. The ordinance being unconstitutional, the court erred in sustaining the demurrer to the petition which attacked the constitutionality of the ordinance.
4. The petition as amended was not demurrable on the ground of insufficient verification.

Judgment reversed.


All the Justices concur, except Gilbert, J., who dissents.

John I. Kelley and James R. Venable, for plaintiff.
J. L. Mayson, G. S. Winn, and J. G. Savage, for defendants.